Citation Nr: 0934331	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 
1980.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Little Rock, Arkansas.  

The Veteran testified at a Travel Board Hearing held at the 
RO before an Acting Veterans Law Judge on September 20, 2006.  
A transcript of the proceeding has been associated with the 
Veteran's claims folder.  On June 11, 2009, the Veteran was 
sent a letter from the Board notifying him that the Acting 
Veterans Law Judge who conducted the hearing is no longer 
employed by the Board.  The Veteran was offered the 
opportunity to testify at another hearing.  He was given 30 
days to respond; if he did not reply, the Board would assume 
that he did not want another hearing.  The Veteran has not 
responded to the letter.  Therefore, the Board assumes that 
the Veteran does not want another hearing and will proceed 
accordingly.

By an April 2007 action, the Board remanded this appeal for 
additional development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
its further consideration of the appeal. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

At the September 2006 hearing, the Veteran submitted a copy 
of a Social Security Administration (SSA) disability decision 
dated February 9, 2006, and a list of exhibits related to 
that decision.  The list of SSA medical records appears to 
include some records not yet obtained for the claims folder, 
including VA treatment records from October 28, 2004 to June 
15, 2005.  

A remand is necessary for obtaining the Veteran's SSA 
disability records and his VA treatment records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  See 
also Bell v Derwinski, 2 Vet. App. 611, 613 (1992) [records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request the SSA to provide 
copies of any records pertaining to the 
Veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any materials obtained 
should be associated with the Veteran's 
VA claims folder.  

2.  VBA should obtain all of the 
Veteran's treatment records from the 
Little Rock VAMC and the Mountain Home 
VAMC.  Any materials obtained should be 
associated with the Veteran's VA claims 
folder.  

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


